Case 20-32548-hdh7 Doc 27-1 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 1 of 4




                                    Exhibit A

                                 (Proposed Order)
Case 20-32548-hdh7 Doc 27-1 Filed 11/17/20    Entered 11/17/20 20:55:26   Page 2 of 4




                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

                                       §
 In re:                                §     Chapter 7
                                       §
 EXAMINATION MANAGEMENT                §     Case No. 20-32548-HDH-7
 SERVICES, INC.,                       §
                                       §
                    Debtor.            §
                                       §
                                       §
 In re:                                §     Chapter 7
                                       §
 EMSI ACQUISITION, INC.,               §     Case No. 20-32549-MVL-7
                                       §
                    Debtor.            §
                                       §
                                       §
 In re:                                §     Chapter 7
                                       §
 EMSI HOLDCO, INC.,                    §     Case No. 20-32550-SGJ-7
                                       §
                    Debtor.            §
                                       §
                                       §
 In re:                                §     Chapter 7
                                       §
 EMSI HOLDING COMPANY,                 §     Case No. 20-32551-HDH-7
                                       §
                    Debtor.            §
                                       §

          ORDER GRANTING AGREED MOTION OF MIDCAP FUNDING IV
              TRUST FOR RELIEF FROM THE AUTOMATIC STAY




                                        1
Case 20-32548-hdh7 Doc 27-1 Filed 11/17/20                        Entered 11/17/20 20:55:26               Page 3 of 4




           Upon the Agreed Motion of MidCap Funding IV Trust For Relief From the Automatic Stay

(the “Motion”);1 and it appearing that this Court has jurisdiction to consider the Motion pursuant

to 28 U.S.C. § 1334; and it appearing that the venue of this chapter 7 case and the Motion in this

district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is

a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice

of the Motion has been given and that no other or further notice is necessary; and after due

deliberation, including consideration that no party-in-interest opposes the Motion and sufficient

cause appearing therefor;

           IT IS HERBY ORDERED that:

                    The Motion is GRANTED.

                    Relief from the automatic stay is granted pursuant to 11 U.S.C. §§ 362(d)(1) and

(2), and MidCap is authorized to exercise all rights and remedies under the Loan Documents,

including to seize, collect, store, inventory, market, liquidate, auction, sell, and otherwise realize

upon the Collateral to the extent authorized under the Loan Documents.

                    MidCap is authorized to apply the net proceeds from the Collateral toward all

amounts due and owing under the Loan Documents.

                    MidCap is authorized to obtain the funds held in Debtors’ bank accounts governed

by the Sweep DACA.

                    MidCap is authorized to work with the Trustee and Wells Fargo to use the bank

accounts governed by the Sweep DACA for all necessary purposes to receive the proceeds of its

Collateral, including but not limited to, accounts receivable.



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.




                                                             2
Case 20-32548-hdh7 Doc 27-1 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 4 of 4




              The stay imposed under Bankruptcy Rule 4001(a)(3) is hereby waived, and this

Order shall be immediately enforceable upon its entry.

              The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation, implementation, and enforcement of this Order.

                                    # # # End of Order # # #

Agreed as to Substance and Form:

 GREENBERG TRAURIG, LLP                             SHERMAN & YAQUINTO, L.L.P

 /s/ Shari L. Heyen                                 /s/ Daniel J. Sherman
 Shari L. Heyen                                     Daniel J. Sherman
 Texas Bar No. 09564750                             Sherman & Yaquinto, L.L.P.
 HeyenS@gtlaw.com                                   509 N. Montclair
 1000 Louisiana St., Suite 1700                     Dallas, TX 75208
 Houston, Texas 77002                               Telephone: (214) 942-5502
 Telephone:     (713) 374-3500                      Email: djsherman@syllp.com
 Facsimile:     (713) 374-3505
                                                    Chapter 7 Trustee
 Counsel for MidCap Funding IV Trust




                                                3
